Dixoít, O. J.
It would be something strange if the code has so changed the rules of pleading in equity cases and abridged the powers and jurisdiction of chancery, that the complaint before us must be regarded as either double or multifarious, or as combining with a cause of action in equity two or more causes of action at law, distinct and independent in their nature and not cognizable in equity, and not cognate to nor connected with the equitable cause of action stated nor the relief thereon sought to be obtained. Before the code, the jurisdiction of chancery to entertain a suit like this, and to bring in and hear and determine at the same time and by a single judgment all the matters in controversy between the parties growing out of the contract for the sale and conveyance of the lands, or so connected with the contract by subsequent negotiations and agreements of the parties, or by after transpiring facts and circumstances, as to affect the rights and equities of the parties under the contract at the time of suit brought, was undoubted. Before the code, a complaint which, like the present, embraced all the transactions between the parties proceeding from or which had theii root in the same primary and original transaction, namely, the land contract, the ground of the action in equity, or which in eluded other facts and circumstances intimately connected with *663such ground, and which acted upon and influenced the rights and liabilities of the parties under the- contract at the time of filing the bill, like the failure of the vendor’s title to a part of the lands sold, the defeat of the vendee in an action of ejectment brought against him to oust and remove him from the possession of such lands, the recovery by the vendee from the ejector of the value of the improvements put upon .the lands in part by himself and in part by this vendor, and also the receipt by the vendee of the moneys refunded by the ejector for taxes paid by the vendor upon the lands;— before the code, we say, such a complaint would not have been looked upon as double or multifarious, or as stating matters foreign to the proper subject of the action or the relief sought, or matters going to constitute anything but a single cause of action or ground of relief. The jurisdiction of equity would have been feeble and inadequate indeed, if, in such a case, it must have sent the plaintiff to his separate action at law to recover the value of improvements put by him upon the lands, and of which the defendant, being in possession under the land contract, had received the price, and to another action at law to recover from the defendant the moneys received by him for taxes paid hy the plaintiff before the contract of sale was entered into, and still another legal action to obtain satisfaction for the interest which had accrued on the note and mortgage received in payment by the plaintiff on the contract, and then surrendered to the defendant without the interest being accounted for. Such a course of proceeding would never have obtained under the former practice in equity; but the court of equity, having jurisdiction to foreclose the rights of the defendant under the contract, or to compel a performance of it by him so far as performance was proper, would, acting on its favorite principle of doing complete justice in all cases where the subject of litigation was in part within its exclusive jurisdiction and it was appealed to for aid, have taken cognizance of the controversy in all of its branches and divisions, and thus, saving a multiplicity of actions, have *664settled, and determined the rights and liabilities of the parties by a single judgment or decree. “ The statement may be safely hazarded,” says Mr. Hilliard, “ that no single subject in the law gives more frequent occasion for the exercise of chancery jurisdiction, in the various forms of injunction, rescission, compensation and more especially specific performance, than exe-cutory contracts relating to real property. Such subjects are. said to be within the settled and common jurisdiction of the court, and if the jurisdiction attaches, the court will go on to do complete justice, although in its progress it may decree on a matter which was cognizable at law.” Hilliard on Vendors, ch. XXVII, § 1.
And the jurisdiction of equity in such cases was more traceable, perhaps, to the head of trusts than any other. Speaking of the doctrine of equitable conversion, it is said in a work of very respectable authority, that “ one of the most familiar examples of this kind of conversion is where a contract is made for the sale of land. In such case, in equity and by construction of law, the vendor becomes immediately a trustee of the vendee, of the real estate; and the vendee becomes at the same time a trustee of the vendor, of the purchase money.” Tiffany and Bullard on Trusts, 491. Judge Story makes use of nearly the same language in defining the relations of the parties. 2 Story’s Eq. Jur., § 1212. See also 1 id., § 790. In the management and disposition of the trusts, it was a matter of course that the court should take into consideration and determine all questions between the parties pertaining to the trusts, and by which the rights and equities of the parties or either of them might be therein affected. In no other way could the ends of justice be attained, and a proper adjudication be made. In a case like this, the court would take an account of the moneys received by the defendant for the improvements made by the plaintiff and for the taxes paid by him and which were refunded to the defendant, because such moneys were a part of *665the trust funds, which must be accounted for before any. final settlement could be made.
The moneys so received by the defendant from the evictor stood in the place of and represented, so far as they went, the yalue of the lands of which the defend ant had been divested by the eviction, and were to that extent held in trust by him for the use of the plaintiff whenever the latter should account to him for the value of the lands the title and possession of which had so been lost. Such accounting would necessarily be involved whenever the vendor sued to enforce the contract or to compel, payment for the residue of the lands; and it was upon this ground of trust, the enforcement of which is always cognizable in equity, that the jurisdiction was held in the particular cases cited by counsel for the plaintiff, and which seem to be clearly and especially in point.
The jurisdiction and mode of pleading in equity being thus established, the question presented would seem to be, whether either has been changed or abrogated by the code. One principal object of the code, it has always been supposed, was to approximate the rules of pleading, in all matters of substance, and without regard to the nature of the action, whether legal or equitable, as near as might be to those formerly prevailing in the court of chancery; and this court has again and again held that the jurisdiction of equity has not been changed or affected by the code. See note to Shephard v. Genung, 5 Wis. (republication), 399, and authorities there cited.
The statute relied upon by counsel for the defendant (sec. 29, ch. 125, R. S.; 2 Tay. Stats., 1444, § 31), seems rather calculated to increase than diminish the jurisdiction of equity; but we hold that provision of the code inapplicable, because we hold that the complaint states but a single cause of action.
By the Court. — Order affirmed.